Citation Nr: 1107364	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity numbness.

2.  Entitlement to a disability rating in excess of 20 percent 
for limitation of motion of the lumbar spine from July 14, 2006; 
and 40 percent from July 1, 2008.

3.  Entitlement to a disability rating in excess of 10 percent 
for bilateral plantar fasciitis, pes cavus deformity, and hallux 
valgus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to April 1994.  He 
also had prior unverified active service in the early 1980's.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from November 2006 and April 2009 rating decisions by the 
Department of Veterans Affairs (VA), Regional Office (RO), in San 
Juan, Puerto Rico.

In the November 2006 rating decision, the RO awarded a 20 percent 
disability rating for right L4 radiculopathy, and a 10 percent 
disability rating for bilateral plantar fasciitis, pes cavus 
deformity, and hallux valgus, both effective from July, 14, 2006.  
Staged ratings may be assigned during the appeal of any increased 
rating claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In the April 2008 RO decision, a 40 percent disability rating was 
awarded for limitation of motion of the lumbar spine (rather than 
the previously evaluated right L4 radiculopathy) effective as of 
July 01, 2008.  As the increased award during the pendency of 
this appeal does not represent a total grant of benefits, the 
claim for an increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  VA 
has a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) 
(2010).

With regard to the issue of service connection for bilateral 
lower extremity numbness, the Veteran contends that he has 
numbness of his lower extremities.  It is not specified by the 
Veteran, but the claimed disability may be either directly 
attributable to his period of active service or potentially 
secondary to his already service-connected limitation of motion 
of the lumbar spine disorder.  Following a review of the record, 
it is unclear to the Board whether the Veteran currently has a 
neurological disorder of the lower extremities.  Clinical 
evidence has shown radicular pathology (pain or paresthesias in a 
dermatomal distribution, weakness of muscles) of the lower 
extremities associated with lumbar spine pathology, lumbar disc 
and degenerative joint disease.  However, manifestations 
associated with lower extremity numbness or sensory loss are not 
clinically shown.  Consistently, VA medical examinations dating 
back to 2006, describe the Veteran's lower extremity sensation to 
pinprick or light touch as intact or normal.  In order to fulfill 
the duty to assist, the Veteran should be afforded a VA 
examination in order to determine whether he has a disability 
manifested by bilateral lower extremity numbness that is either 
directly related to his period of active service, or secondary to 
a service-connected disability.  In this regard, the Board notes 
that establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) is aggravated by a service-connected 
disability.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) 
(2010). When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As to the issues of an increased disability rating for the 
service-connected limitation of motion of the lumbar spine and 
bilateral plantar fasciitis, pes cavus deformity, and hallux 
valgus, the Board finds that the record is inadequate as the most 
recent  VA compensation examinations of the lumbar spine and the 
feet was conducted in July 2008, more than two and half years 
ago.  As such, an updated VA examination is needed to fully and 
fairly evaluate the Veteran's claim for an increased disability 
rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).

Also, in the January 2011 Written Brief Presentation, the 
Veteran's representative asserted that the Veteran's back 
disability and his radiculopathy, as well as his foot 
manifestations, should all be separately rated.  For his back 
disability, the Veteran is currently rated under 38 C.F.R. 
§ 4.71, Diagnostic Code 5242, degenerative arthritis.  It is 
noted though that previously his back disability was described as 
right L4 radiculopathy, and there are medical findings from the 
past that confirm radiculopathy as well as lumbar disc and 
degenerative joint pathology.  Again he has several bilateral 
foot manifestations.  It has been determined that a Veteran may 
have separate and distinct manifestations from the same injury 
permitting two different disability ratings, and that 
disabilities should be rated separately unless they constitute 
the same disability or the same manifestation.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  The requested medical examinations 
should consider all manifestations relating to the Veteran's low 
back and feet disorders for proper adjudication of his increased 
disability rating claims.

The Veteran has separate effective dates and staged ratings for 
his limitation of motion of the lumbar spine disability that will 
be addressed together, so as not have piece meal adjudication of 
that increased disability rating claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall verify the Veteran's 
period of active service prior to April 1986. 

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
(1) whether the Veteran has a current 
disability manifested by bilateral lower 
extremity numbness, and if so, it etiology; 
and (2) the current severity and all 
manifestations (orthopedic and neurologic) of 
his service-connected limitation of motion of 
the lumbar spine.  The claims file must be 
made available to the examiner for review of 
the pertinent medical and other history.  All 
necessary diagnostic testing, and evaluations 
should be completed.

With regard to the issue of service 
connection for bilateral lower extremity 
numbness, the examiner is requested to 
determine whether the Veteran has such a 
current disability.  If so, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that any bilateral 
lower extremity numbness is etiologically 
related to the Veteran's period of active 
service.   Additionally, the examiner must 
offer an opinion as to whether it is at least 
as likely as not that the Veteran's any 
currently diagnosed bilateral lower extremity 
numbness is aggravated (i.e., permanently 
worsened) by a service-connected disability 
(migraine headaches; limitation of motion of 
the lumbar spine; or bilateral plantar 
fasciitis, pes cavus deformity, and hallux 
valgus).  The examiner should then opine as 
to the degree of aggravation, if any.  In 
doing so, the examiner should acknowledge the 
Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

With regard to the issue of an increased 
disability rating for the service-connected 
limitation of motion of the lumbar spine, the 
examiner is asked to address the following:

(a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left and 
right rotation), expressed in degrees.

(b)  Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorders and, if feasible, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination should 
also, if feasible, be portrayed in terms of 
the degree of additional range of motion loss 
due to pain on use or during flare-ups.
(c)  Identify any associated neurological 
deformities associated with the service-
connected lumbar spine disorder, to include 
any associated bladder or bowel impairment.  
The severity of each neurological sign and 
symptom should be reported.

(d)  State whether the Veteran has 
intervertebral disc syndrome.  If so, state 
whether intervertebral disc syndrome results 
in incapacitating episodes, and if so, the 
duration of the episodes over the preceding 
12 months should be reported.

The examiner should note that for VA purposes 
an incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disability, if any, on the his 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

3.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination of his feet to 
determine the nature and severity of his 
service connected bilateral plantar 
fasciitis, pes cavus deformity, and hallux 
valgus. The claims file must be made 
available to the examiner for review of the 
pertinent medical and other history.  All 
necessary diagnostic testing and evaluations 
should be completed. 

All manifestations of the Veteran's right and 
left foot disabilities should be described in 
detail.  The examiner is asked to conduct a 
full clinical evaluation of the Veteran's 
foot symptomatology, and indicate whether any 
of the following findings are present: 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications 
of swelling on use, and characteristic 
callosities; marked pronation; extreme 
tenderness of the plantar surfaces of the 
feet; marked inward displacement; and severe 
spasm of the "tendo Achilles" on 
manipulation, not improved by orthopedic 
shoes or appliances; unilateral or bilateral 
pes cavus, and if so the affected toes; 
malunion or nonunion of tarsal or metatarsal 
bones; or manifestations of a moderately 
severe or severe foot injury.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the right and left foot 
disabilities upon his  ordinary activity and 
the effect, if any, on his current level of 
occupational impairment.  An opinion should 
be provided concerning the impact of these 
disabilities on the Veteran's ability to 
work, to include whether the disabilities are 
productive of severe economic inadaptability.  
A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the prior 
medical evidence in detail and reconcile any 
contradictory evidence.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

